DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/7/2021 has been entered.  

Election/Restrictions
Claims 1-11 are allowable. The restriction requirement of Species A, as set forth in the Office action mailed on 9/25/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A and B is withdrawn.  Claims 8 and 10, directed to Species B no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the endoscopic surgical device of Claims 1 and 11.  Specifically, the prior art of record is silent with respect to “a driving member that is movable forward and backward along the longitudinal axis with respect to the partition wall member and that has an interlocking region where either the first fixing tool or the second fixing tool is moved forward and backward in an interlocking manner with the forward and backward movement of the other of the first fixing tool and the second fixing tool, wherein the driving member has a first engaging part engaged with a protrusion of the first fixing tool protruding from an outer peripheral surface of the first fixing tool”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20030055437 	20140207070 	20050085774 	20040167559
20150080650 	20140128671 	20120316391 	20110230713
20100069710 	20090203961 	20060247495 	20050182292
20050119525 	20070049966 	20100081880 	20120253132
20110295074 	20090227843 	20110082343 	20150250498
20160113638 	20100241082 	20100004600 	20070265502
20090270680 	20170049474  	20100312063 	20100262080
20170215919 	20100113886 	20100249516 	20140275796
20140100421 	20140051934 	20120253383 	20120253133
20080033450 	20120232339 	20120130177 	20080262296
20040073083  	8905973 	7105009 	8906014 	7942834 	9179933 9314267 	5167220 	6126665 	5993467	 5993466 	5954731 
5609563 	7981028 	7883460 	4566437 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.